UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 000-30342 JACADA LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 8 Hasadnaot Street Herzliya 46728, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary shares, par value NIS 0.04 per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the registrant’s classes of capital or common stock as of the close of the period covered by the Annual Report: 4,185,258Ordinary Shares, par value NIS 0.04 per share Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: xAccelerated filer: oNon-accelerated filer: o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filling. US GAAP: xInternational Financial Reporting Standards: oOther: o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. oItem 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No TABLE OF CONTENTS ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3: KEY INFORMATION 1 ITEM 4: INFORMATION ON THE COMPANY 16 ITEM 4A: UNRESOLVED STAFF COMMENTS 28 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 28 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 51 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 62 ITEM 8: FINANCIAL INFORMATION 65 ITEM 9: THE OFFER AND LISTING 66 ITEM 10: ADDITIONAL INFORMATION 67 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK 84 ITEM 12: DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 86 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 86 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 86 ITEM 15: CONTROLS AND PROCEDURES 86 ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 87 ITEM 16B: CODE OF ETHICS 87 ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 87 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDITCOMMITTEES 88 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATEDPURCHASERS 88 ITEM 16F: CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 88 ITEM 16G: CORPORATE GOVERNANCE 88 ITEM 16H: MINE SAFETY DISCLOSURE 88 ITEM 17: FINANCIAL STATEMENTS 89 ITEM 18: FINANCIAL STATEMENTS 89 ITEM 19: EXHIBITS 89 INTRODUCTION As used in this annual report, references to “we,” “our,” “ours,” “us,”“our company” and “Jacada” refer to Jacada Ltd. and its subsidiaries, unless otherwise indicated. We have prepared our consolidated financial statements in U.S. dollars, and in accordance with U.S. generally accepted accounting principles (GAAP). All references in this Annual Report to “dollars” or “$” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. Amounts and percentages appearing in this Annual Report may not total due to rounding. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. These statements include all statements that are not statements of historical facts regarding the intent, belief, or current expectations of our company, our directors or our officers with respect to, among other things:(i) our financing plans; (ii) trends affecting our financial condition or results of operations; and (iii) our growth strategy and operating strategy (including the development of its products and services).The words “may,” “could,” “would,” “will,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions or variations thereof are intended to identify forward-looking statements.Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond our ability to control and that actual results may differ materially from those in the forward-looking statements as a result of various factors and other information contained in this Annual Report, including the performance and continued acceptance of our products, general economic conditions and other risk factors identified under the heading “Item 3.D. Risk Factors”. CERTAIN ADDITIONAL TERMS AND CONVENTIONS In this Annual Report, unless the context otherwise requires: · references to “ordinary shares”, “our shares” and similar expressions refer to our Ordinary Shares, par value NIS 0.04 per share; · references to the “articles” or “amended articles” are to our Amended and Restated Articles of Association, as amended and currently in effect; · references to the “Companies Law” are to the Israeli Companies Law, 5759-1999, as amended; · references to the “Securities Act” are to the Securities Act of 1933, as amended; · references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · references to the “SEC” are to the United States Securities and Exchange Commission; and · references to “US GAAP” are to generally accepted accounting principles adopted by the SEC. Item 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. Item 2: OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. Item 3: KEY INFORMATION A. Selected Financial Data The following table sets forth selected financial data from our consolidated statements of operations and balance sheets for the periods indicated.The selected consolidated statement of operations data for the years ended December 31, 2015, 2014 and 2013, and the selected consolidated balance sheet data as of December 31, 2015 and 2014, have been derived from our audited consolidated financial statements and the notes thereto included elsewhere in this Annual Report.The financial statements included in this Annual Report have been prepared in accordance with US GAAP. The consolidated statements of operations data for the years ended December 31, 2012 and 2011, and the selected consolidated balance sheet data as of December 31, 2013, 2012 and 2011, are derived from audited consolidated financial statements that are not included herein. The following selected financial data is qualified by reference to, and should be read in conjunction with, the sections entitled “Item 5.Operating and Financial Review and Prospects” and “Item 11. Quantitative and Qualitative Disclosures about Market Risk” and our consolidated financial statements and the notes thereto included elsewhere in this Annual Report. 1 Year ended December 31, (in thousands, except share and per share data) Consolidated Statement of Operations Data: Revenues: Software licenses $ Services Maintenance Total revenues Cost of revenues: Softwarelicenses 97 62 93 Services Maintenance Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) Financialincome (expense), net ) ) Income (loss) from operations before taxes ) Income tax benefit (expense) Net income (loss $ ) $ ) $ $ ) $ ) Basic net earnings (loss) per share $ ) $ ) $ $ ) $ ) Diluted net earnings (loss) per share $ ) $ ) $ $ ) $ ) Weighted average number of shares used in computing basic net earnings (loss) per share 4,166,433 4,159,576 4,159,134 4,159,134 4,159,134 Weighted average number of shares used in computing diluted net earnings (loss) per share 4,166,433 4,159,576 4,166,033 4,159,134 4,159,134 2 (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Cash and investments *7,082 *8,369 *10,376 *10,029 *14,107 Working capital Total assets Treasury stock Shareholders’ equity $ * Cash and investments include restricted cash of $585, $787, $597, $603 and $487 in 2015, 2014, 2013, 2012 and 2011, respectively. B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Our business faces significant risks. You should carefully consider all of the information set forth in this Annual Report and in our other filings with the SEC, including the following risk factors which we face and which are faced by our industry. Our business, financial condition and results of operations could be materially and adversely affected by any of these risks. In that event, the trading price of our ordinary shares would likely decline and you might lose all or part of your investment. Risks Related to Our Business Our business model is focused on continued growth in a market in which we have only several years of experience.Failure to continue our penetration into this market would negatively impact our results of operations. We have focused on the customer service and support market since 2004. In the third quarter of 2012 we introduced Jacada Visual IVR (initially called Jacada Mobile Agent), our product offering designed to enhance self service capabilities from digital engagement channels (such as a website or smart phones) and improve the connectivity between these digital channels and the assisted service channels. With this product introduction, we entered the omnichannel market. We have limited experience in this evolving market.Our limited experience and knowledge regarding the omnichannel market may impede our ability to sell our products and result in decreased revenues and increased losses. In addition, we intend to continue to invest in research and development for products in this market. Failure to have our research and development efforts result in marketable products, and ultimately revenue-producing products, could result in increased losses. 3 The omnichannel market is an evolving market, and failure to achieve market acceptance of our products in this space may result in a failure to recover our research and development, and marketing expenditures, which would adversely impact our operating results. Developing a relatively new market requires education of product capabilities, education of the potential return on investment for those purchasing the products, as well as proof of the technological feasibility of the product itself. We continue to focus research and development on new products within the omnichannel market and intend to introduce new products within our omnichannel customer engagement suite. Should our go-to-market strategy for educating the market to the benefits of Jacada Visual IVR (or other omnichannel products we may introduce) fail, or if we are unable to garner references from select early adopters, we may be unable to continue to generate revenue from our Jacada Visual IVR products. The investment required in further developing the omnichannel market may generate little revenue while increasing our cost of sale. In order to further develop a relatively new technology, on occasion, we have and may continue to be required to perform a proof of technology or pilots where we must prove the benefits of our omnichannel technologies, including Visual IVR, in a prospect’s specific business environment. These engagements may be performed for a fee, at no charge or at a substantially reduced fee, thereby increasing our cost of sale with limited or no funds to cover the cost. We do not have a proven business model for the omnichannel market; if our business model is inappropriate for this market and our estimates regarding the sales cycle for this market are incorrect, our efforts to successfully commercialize our omnichannel solutions may be harmed or we will experience a further delay in generating revenues from these products. In addition to our traditional perpetual license model, our recent omnichannel product offerings are being offered to the market under different pricing models such as transaction-based and software-as-a-service, or “SaaS”. We do not have enough experience to determine whether our business model is correct and appropriate for new sales or follow-on sales. In the event that our chosen business models are inappropriate, we may need to modify them and adjust the manner in which we sell these products in order to close subsequent transactions. This required adjustment may adversely affect our revenues and expense levels. We have limited business experience in offering a software-as-a-service model; if we fail to meet the technical and support requirements of this model, our efforts to successfully commercialize our omnichannel solutions, as well as other solutions, may be harmed, we may obtain customers we are unable to support and we may incur significant costs in correcting technical and support concerns. Recent company efforts have focused on the introduction of a cloud offering for our Jacada Visual IVR and Jacada Agent Scripting products, allowing us to offer these products in a SaaS model. This model requires us to host the software and allow customers to access and use the software remotely. This requires technical innovations to our products as well as an enhanced infrastructure to support active monitoring and disaster recovery efforts required in a SaaS model. If the products we develop fail to meet the technical requirements of a cloud offering, we may fail to successfully develop the digital transformation and omnichannel market and may fail to generate revenues. In addition, should we be unable to provide the level of monitoring support required of a SaaS model, we may be exposed to the risk of product liability or warranty claims based on failure to maintain certain service level requirements of our customers. In addition, the failure of our products to perform to customer expectations could give rise to warranty or other claims. Any of these claims, even if not meritorious, could result in costly litigation or divert management’s attention and resources. We may not have sufficient funds or insurance coverage to satisfy any or all liability that may be imposed upon us with respect to these claims. 4 We must continue our investment in our sales and marketing efforts, including our indirect distribution channels, in order to increase market awareness of our products and to generate increased revenues. Our sales and marketing teams have limited resources. The size of our current sales and marketing departments may not be sufficient to increase market awareness or identify and qualify a sufficient number of sales opportunities to assist in revenue growth. In addition, we believe that in certain markets our future success may be dependent upon the expansion of our indirect distribution channels, consisting of relationships with partners, system integrators, call center outsourcers, resellers and distributors. During 2015, while our list of partners grew, we still had relationships with a limited number of partners. The number and quality of the partnerships we maintain may not be sufficient to allow us to expand into certain markets. Our future growth will be limited if: · our sales and marketing teams fail to increase market awareness of our products and generate increased revenues; · we fail to work effectively with our indirect distribution partners; · there is a decrease in the willingness or ability of our indirect distribution partners to devote sufficient resources and efforts to market, sale and support our products; or · we fail to increase the number of indirect distribution partners with which we have relationships. If any of these circumstances occurs, we will have to devote substantially more resources to the sales, marketing, distribution, implementation, customization and support of our products than we otherwise would, which would negatively impact our operating results. Our revenues may decline if we do not increase the number of transactions that we effect in 2016. Our backlog may decrease if we do not maintain or increase the number of our transactions.Reduced backlog means that we will be more dependent on signing new transactions in order to generate revenues. If we fail to sign a sufficient number of new transactions in 2016 for which we recognize revenue in 2016, our revenues and results of operations will be adversely affected. 5 Because our solutions are complex and generally involve significant capital expenditures by customers, we may invest significant time and expense in trying to make a sale to a potential customer that ultimately chooses not to purchase our solutions. Our sales typically involve significant capital investment decisions by prospective customers, and often require us to expend a significant amount of time to educate prospective customers as to the benefits of our solutions. As a result, before purchasing our solutions, companies spend a substantial amount of time performing internal reviews and obtaining approvals. On occasion, particularly as we introduce our omnichannel solutions, we may be required to perform a proof of technology where we must prove the benefits of our technology in a prospect’s specific business environment. While these are typically performed for a fee, they may be performed at no charge or at a substantially reduced fee, thereby increasing our cost of sale with limited or no funds to cover the cost. Even if our solutions are effective, our target customers may not choose them for technical, cost, support or other reasons. Revenues from our customer service and support solutions might be concentrated in a few large orders and a small number of customers, meaning that the loss of a significant customer or a failure to make even a small number of such sales could harm our results of operations. During 2015, 2014 and 2013, revenues from our customer service and support solutions were derived from large orders from a small number of customers. In 2015, 2014 and 2013, three customers accounted for 25%, 45% and 38% of our total revenues, respectively. In 2015 we acquired a larger number of new customers with a slightly reduced average contract value than in previous years. While this allows us to be less reliant on a few customers, currently, we believe that our revenues will continue to be dependent on a relatively limited number of significant customers for the foreseeable future, and we cannot assure you that we will make repeat sales to these customers. We also cannot assure you that new customers will purchase our products and services in the future. The failure to secure new key customers, the loss of key customers or significant reductions in sales from a key customer would significantly reduce our revenues and make it significantly more difficult for us to become profitable. Competition in the market in which we operate is intense. If we are unable to compete effectively, the demand for, or the prices of, our products may be reduced. The markets in which we operate are competitive and subject to change. Our products compete with other customer experience optimization and customer service solutions offered by other vendors including NICE Systems, OpenSpan and Pega Systems. In addition, with our product offering, Jacada Visual IVR and our omnichannel solutions, we face new competitors in the digital customer service space, including Voxeo, Fonolo, CallVU, Interactive Intelligence, CafeX, 24/7 and Genesys. We expect additional competition from other established and emerging companies. Furthermore, our competitors may combine with each other and other companies may enter our markets by acquiring or entering into strategic relationships with our competitors. In addition, our potential customers may choose to deploy traditional CRM application software, or utilize their own information technology personnel or system integrators to write new code or rewrite existing applications in an effort to develop their own customer service and support solutions. As a result, prospective clients may decide against purchasing and implementing externally-developed solutions such as ours. Many of our current and potential competitors have significantly greater financial, technical and marketing resources, greater name recognition and larger customer bases than we do. We may be unable to create significant market barriers and our competitors may be able to quickly develop products comparable or superior to ours; adapt more quickly than us to new technologies, evolving industry trends or customer requirements; or devote greater resources than we do to the development, promotion and sale of products. Accordingly, we may not be able to compete effectively in our markets, competition may intensify and future competition may harm our business. 6 We rely on our key personnel and key management members, whose knowledge of our business and technical expertise would be extremely difficult to replace. Our future success depends, to a certain degree, on the continued services of key management, as well as on our sales and technical personnel.The loss of services of any of our key management for any reason could have a material adverse effect on our business, financial condition and results of operations. We are also dependent on our ability to attract, retain and motivate highly skilled personnel. Competition for qualified personnel is intense in the markets in which we recruit. As a result, our ability to recruit and retain qualified candidates may be limited. Our revenues could be adversely affected if we fail to recruit and retain consultants and other technical service personnel. Sales of our customer service and support solutions require in many cases advance sales activity involving consultants and post-sale implementation and customization. We rely on our staff of professional consultants, other technical service personnel and subcontractors to implement our solutions after they are purchased by our customers. Unless we are able to recruit and retain professional consultants, other technical service personnel and subcontractors, or hire and train such personnel and subcontractors to replace those who leave us, it will be difficult for us to implement our solutions and obtain customer acceptance and to increase or possibly even maintain our present level of sales due to constraints on our capacity to implement sales. Our future growth will be adversely affected and our future operating results may be adversely affected if we fail to develop and introduce new functionality for our products and new products for the customer service and support market or if our new products fail to achieve market acceptance. In order to achieve sales growth we will need to develop and introduce new functionality for our customer service and support solutions and new products for our target market. Our ability to do so requires us to invest significant resources in research and development and in sales and marketing.If we fail to develop, integrate and market new functionality or new products successfully, we may not be able to recover our research and development expenditures or our sales and marketing expenditures, which would adversely impact our operating results. Specifically, we have invested, and expect to continue to invest, significant resources in the development and marketing of our omnichannel product offerings and extensions thereof. This segment of the customer service and support market is an evolving market and failure to achieve market acceptance of our products in this space may result in a failure to recover our development and marketing expenditures, which would adversely impact our operating results. A majority of our revenues derives from the provision of professional services. We derive our revenues from license fees for our software products; fees for professional services (which include customization, implementation, and integration of our solutions); training; and maintenance and support services. In 2015, 2014 and 2013, services revenues constituted a majority of our total revenues. Services revenues have lower gross margins than software revenues.If we do not increase the portion of our total revenues attributable to software license fees or if we do not increase our professional services gross margins, we may not be able to achieve or maintain profitability. 7 Failure to deliver professional services efficiently could negatively impact our gross margins. Our relatively limited experience and knowledge regarding the omnichannel market, particularly for our newly introduced products, and the delivery of our products and solutions for this new market, may impact the efficiency of our professional services deliveries, as we may need to expend more resources in the delivery of professional services to a customer than we had originally estimated.In addition, failure by our professional services team to properly scope a project or install our products could require us to utilize more resources than anticipated to meet the customer requirements or correct defects, impacting our gross margins. Any such extraneous expenditure of resources may negatively impact our professional services gross margins and our ability to achieve or maintain profitability. Additionally, failure to deliver professional services efficiently and to our customers’ satisfaction may increase the potential of termination of projects by our customers. Uncertain global economic conditions, including continued credit constraints, could adversely affect us. The global economy continues to be mired in uncertainty, and prospects for sustained economic growth remain uncertain. During recent years, weakness in the global credit markets, failures or material business deterioration of investment banks, commercial banks, and other financial institutions and intermediaries in certain parts of the world, particularly in Europe, and reductions in asset values across businesses, households and individuals, combined with other financial and economic indicators, have caused ongoing economic uncertainty. These conditions, should they worsen, may result in reduced demand or funding for projects involving our customer service and support or omnichannel solutions, longer sales cycle for our projects or termination of projects by our customers, which may adversely affect our results of operations. Among other things, we might face: · potential declines in orders for our customer service and support or omnichannel solutions and in our revenues from such solutions due to reduced or postponed orders or other factors caused by economic challenges faced by our customers and prospective customers; · longer sales processes and a need for increased efforts to secure projects in order to be able to demonstrate to customers and prospective customers a return on investment that meets such customers’ and prospective customers’ business needs and requirements in such economic conditions; · an adverse impact on our customers’ ability to pay, when due, amounts payable to us, or on our ability to collect amounts payable to us in full (or at all) if any of our customers fail or seek protection under applicable bankruptcy or insolvency laws; and · a re-evaluation by our customers and prospective customers of approved or contracted projects in order to address budget reductions or other impacts and factors of such economic conditions by such customers and prospective customers. Any of these consequences could adversely affect our business, financial condition, operating results and cash flow. These economic conditions also impact our ability to forecast orders and revenues and our ability to provide guidance for our performance. 8 Market factors, including the volume of shares traded and the market in which our shares are traded, may impact the volatility of our share price. The market price of our shares is volatile and the volume of the daily trading of our shares is very low. Effective October 2012, trading in our shares was transferred from the NASDAQ Global Market to the OTCQB Marketplace, a result of our failure to maintain the listing requirements of the NASDAQ Global Market. Our shares may furthermore be voluntarily deregistered under the Exchange Act. Therefore you may be unable to sell your shares at or above the price you paid, if at all, and you may have access to less information about us. The risks described in this Item 3.D may adversely affect our share price.Our share price, like that of many technology companies, may be subject to volatility. The volume of trading of our ordinary shares has also been very low, a factor that adversely impacts your ability to resell our shares. Our share price may be adversely affected by changes in estimates of our financial results or recommendations by securities analysts, changes in the quarterly financial results of companies perceived to be similar to us, and changes in market valuations of similar companies. In addition, if the market for stocks in our industry, or the stock market in general, experiences a loss of investor confidence, the trading price of our ordinary shares could decline for reasons unrelated to our business, financial condition or results of operations. As a public company with fewer than 300 shareholders, we are also eligible to deregister our stock under the Exchange Act, and may decide to do so in the future in order to avoid the costs and resource demands related to being a public company in the United States. In the event that we take such action, we would no longer be required to file current or annual reports with the SEC and would no longer be subject to various substantive requirements of Exchange Act regulations, which would reduce the amount of information available to investors about us. Any deregistration under the Exchange Act would adversely impact your ability to sell our shares in the market due to the resulting reduction in demand and loss in liquidity for our shares. Since our shares are traded in the over-the-counter market in the OTCQB, our shares may have significantly less liquidity than securities traded on a national securities exchange, including lower trading volumes, delays in the timing of transactions, reduced securities analyst and news coverage, and lower market prices.In such case, we will be unable to ensure that market makers will make a market in our ordinary shares or that trading of our ordinary shares will continue in the United States. A deregistration could also have other adverse effects, including limitations on our ability to issue additional securities for financing or other purposes, or to otherwise arrange for any financing that we need in the future, and a reduction in confidence in our company by current or prospective employees, customers, suppliers and others with whom we have, or may seek to initiate, business relationships. We could be treated as a “passive foreign investment company”, which would have adverse United States federal income tax consequences to United States holders of our shares.In such case, U.S. holders should consider making certain elections to avoid any accompanying adverse consequences. As a non-U.S. company, we could potentially be treated as a passive foreign investment company, or a PFIC, if either (1)at least 75% of our gross income for any taxable year consists of certain types of “passive income” (which we refer to as the Income Test) or (2)at least 50% of the average value of our assets produce or are held for the production of those types of “passive income” (which we refer to as the Asset Test).Please see the discussion under “Item 10E. Taxation” for further details regarding these tests. We believe that we were not a PFIC for United States federal income tax purposes in 2015, and we do not anticipate that we will be a PFIC in 2016. While we will attempt to manage our business so as to avoid PFIC status, to the extent consistent with our other business goals, we cannot predict whether our business plans will allow us to avoid PFIC status in the future or whether our business plans will change in a manner that affects our PFIC determination. Ultimately, our status is a factual determination made annually and may be subject to change. 9 If we are determined to be a PFIC, a U.S. Holder (as described in “Item 10E Taxation” below), may be subject to less advantageous tax consequences upon the sale, exchange or receipt of dividends with respect to our ordinary shares and may be required to pay United States federal income tax at ordinary income rates for gains, dividends, as well as an interest charge on certain “excess distributions,” as explained later on.See “Item 10E Taxation” for a more comprehensive discussion of our status in connection with the PFIC rules, our strategies for attempting to manage this risk and the United States federal income tax consequences if we were to be treated as a PFIC. We expect to be subject to increasing risks of international operations. Currently we market and sell our products and services primarily in North America and Europe, from which areas we received approximately 85% of our total revenues for the year ended December 31, 2015. Managing our operations in North America and Europe requires significant management attention and financial resources. Further, we currently have limited experience in marketing and distributing our products in regions other than North America and Europe.Other areas into which we market our products, either through direct sales or partners, include Israel, India and Asia Pacific. Our inability to increase our worldwide operations successfully could adversely impact our business. Our products may contain unknown defects that could harm our reputation, result in product liability or decrease market acceptance of our products. Our products may contain errors or defects, particularly when first introduced or when new versions or enhancements are released. Although we have not experienced any material software defects to date, defects could cause our customers to experience system failures. Our customers depend on our software for their critical systems and business functions. Any errors or defects could: · damage our reputation; · increase our product development costs; · divert our product development resources; · expose us to monetary damages; · cause us to lose future sales; · negatively impact our services margins due to additional investment to correct product errors; · damage our ability to deliver our solutions to the customer; or · delay or diminish market acceptance of our products. 10 Although we conduct extensive testing, we may not discover software defects that affect our products or enhancements until after they are sold. Furthermore, we are unable to test our products in each of the applications in which they are designed to work. Certain of our products contain technology that we acquired or licensed from third parties.Because we did not develop the technology ourselves, there may be errors in the technology of which we are not aware.In addition, our products are integrated with our customers’ networks and software applications. The sale and support of our products may expose us to the risk of product liability or warranty claims based on damage to these networks or applications caused by the technology we developed or the technology developed by a third party and acquired by us. In addition, the failure of our products to perform to customer expectations could give rise to warranty or other claims. Any of these claims, even if not meritorious, could result in costly litigation or divert management’s attention and resources. We may not have sufficient funds or insurance coverage to satisfy any or all liability that may be imposed upon us with respect to these claims. We may fail to maintain effective internal controls in accordance with Section 404(a) of the Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, imposes certain duties on us and our executives and directors. Our efforts to comply with the requirements of Section 404(a) of Sarbanes-Oxley may result in increased general and administrative expense and a diversion of management time and attention. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting. In the future, we may identify material weaknesses in our controls over financial reporting. Failure to maintain effective internal controls over financial reporting could result in investigation or sanctions by regulatory authorities, and could have a material adverse effect on our operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. Negative conditions in the global credit and stock markets may impair the liquidityand value of our investment portfolio. We invest our cash, cash equivalents and marketable securities in a number of countries, and in the custody of financial institutions, with high credit ratings. In 2010, we invested the majority of our cash in the common stock of various highly capitalized publicly traded corporations. In 2014 we sold most of the common stock held by us, resulting in a gain of $1.9 million. As of December 31, 2015 we held $1.2 million in common stock. See “Item 10E Taxation” for more information regarding the purposes of these investments. In addition, we held $1.9 million in United States treasuries. As of December 31, 2015, the fair value of our investments, including common stock and United States treasuries, was $3.1 million. While our investment policy and strategy attempt to manage interest rate risk, limit credit risk, limit stock market risk, and limit our investments to what we view as high-quality securities, the outlook for our investment holdings is dependent on general economic conditions, interest rate trends and volatility in the financial and stock markets, which can all affect the income that we receive, the value of our investments, and our ability to sell them. Our marketable securities are carried at fair value as of the relevant balance sheet dates. However, over time the economic and market environment may provide additional insight regarding the fair value of certain securities which could change our judgment regarding impairment. This could result in unrealized or realized losses relating to other than temporary declines being charged against future income. There is continuing risk that declines in fair value may occur and additional impairments may be charged to income in future periods, resulting in realized losses. In addition, our investments in common stock are subject to risks associated with the stock market and the risks associated with each particular company whose common stock we hold, and if we need to liquidate some or all of those investments in order to access cash, we may be forced to sell such investments at a loss. 11 Exchange rate fluctuations between the dollar and other currencies may negatively affect our results of operation. Our results of operations are reported in U.S. dollars, however, a significant portion of our revenues and expenses are generated and incurred outside of the United States and in currencies other than the U.S dollar, particularly in NIS, British Pounds and Euros. As a result, we are subject to foreign currency risk. Specifically, our sales in Europe and our expenses in Israel and Europe are recorded in local currencies. This exposes us to the direct risk of local currency devaluations or fluctuations against the U.S dollar. Fluctuations in exchange rates between the currencies in which our costs are incurred or revenues are recorded and the U.S. dollar may have a material adverse effect on our results of operations. In certain instances, we use derivative financial instruments to reduce our net exposure to currency exchange rate fluctuations in the major foreign currencies in which we operate. However, we cannot assure you that we will be able to effectively limit all of our exposure to currency exchange rate fluctuations, which could affect our financial results. We may have larger than anticipated tax liabilities. The determination of our provision for income taxes requires significant judgment and estimation and there are many transactions and calculations where the ultimate tax determination is uncertain. Tax positions taken during the preparation of returns may ultimately not be sustained, giving rise to larger than anticipated tax liabilities. In addition, we are subject to tax in multiple US and foreign tax jurisdictions and the determination of our tax liability is always subject to audit and review by the applicable domestic or foreign taxing authority. In light of fiscal challenges in US federal and state governments and in many international locations, taxing authorities are increasingly focused on ways to increase revenues which may make resolving tax disputes more difficult. Risks Related to Our Intellectual Property Our technology may be subject to infringement claims or may be infringed upon. Our success and ability to compete are substantially dependent upon our technology. During 2015, we were issued two patents by the United States Patent and Trade Office for our Visual IVR technology. Notwithstanding these patents, most of our intellectual property, other than our trademarks, consists of proprietary or confidential information that is not subject to patent or similar protection. Despite our efforts to protect our intellectual property rights, unauthorized third parties may attempt to copy or otherwise obtain and use the technology protected by those rights. Any infringement of our intellectual property could have a material adverse effect on our business, financial condition and results of operations. Furthermore, policing unauthorized use of our products is difficult and costly, particularly in countries where the laws may not protect our proprietary rights as fully as in the United States. 12 Although we do not believe that our products infringe upon any patent, trademark or other intellectual property rights of others, we cannot be certain that one or more persons will not make a claim of infringement against us. Any claims, with or without merit, could: · be expensive and time-consuming to defend; · cause product shipment and installation delays; · divert management’s attention and resources; or · require us to enter into royalty or licensing agreements, which may not be available on acceptable terms, or may not be available at all. We incorporate open source technology in our products which may expose us to liability and have a material impact on our product development and sales. Some of our products utilize open source technologies. These technologies are licensed to us via varying license structures but include the general public license. This license and others like it pose a potential risk to products that are integrated with these technologies. For example, in the event we integrate into one of our products a technology covered under the general public license, we may be required to disclose our source code for the integrated product. Disclosing our source code could enable our competitors to eliminate any technological advantage that our products may have over theirs, and thereby materially adversely affect our competitive advantage, results of operations and financial condition. In addition, from time to time there have been claims challenging the ownership of open source software against companies that incorporate open source software into their products. We use a limited amount of open source software in our products and may use more open source software in the future. As a result, we could be subject to suits by parties claiming ownership of what we believe to be open source software. A successful claim of product infringement against us or our failure or inability to license the infringed or similar technology could have a material adverse effect on our business, financial condition and results of operations. Security breaches could compromise sensitive information belonging to us or our customers and could harm our business (including our intellectual property) and reputation. The safeguarding of our information technology infrastructure is important to our business. A cyber-attack that bypasses our information technology (IT) security systems causing an IT security breach may lead to a material disruption of our IT business systems and/or the loss of business information, resulting in adverse business impact.Adverse effects could include: · adversely affected future results of operations due to the theft, destruction, loss, misappropriation or release of our or our customers' confidential data or our intellectual property; · operational or business delays resulting from the disruption of IT systems and subsequent clean-up and mitigation activities; and · negative publicity resulting in reputation or brand damage with our customers, partners or industry peers. 13 Risks Related to Our Location in Israel Israeli courts might not enforce judgments rendered outside of Israel. We are incorporated under the laws of the State of Israel and we maintain significant operations in Israel. Certain of our officers and directors reside outside of the United States. Therefore, you might not be able to enforce any judgment obtained in the United States against us or any of such persons. Additionally, you might not be able to bring civil actions under United States securities laws if you file a lawsuit in Israel. We have been advised by our Israeli counsel that, subject to certain limitations, Israeli courts may enforce a final executory judgment of a United States court for liquidated amounts in civil matters after a hearing in Israel, provided that certain conditions are met.If a foreign judgment is enforced by an Israeli court, it will be payable in Israeli currency. Conditions in and around Israel could adversely affect our operations. Because our research and development facilities are located in Israel, we are directly influenced by the political, economic and military conditions affecting Israel. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors. Despite the negotiations towards peace between Israel and certain of its Arab neighbors, the future of these peace efforts is uncertain.From October 2000 until recently, there was a significant increase in violence primarily in the West Bank and the Gaza Strip and negotiations between Israel and Palestinian representatives have ceased for periods of time. In January 2006, Hamas, the Islamic Resistance Movement, won the majority of the seats in the Parliament of the Palestinian Authority. The election of a majority of Hamas-supported candidates in the Palestinian Parliament and the tension among the different Palestinian factions may create additional unrest and uncertainty.Hamas does not recognize Israel's right to exist as a state and Israel considers Hamas to be a terrorist organization. During December 2008 and January 2009, Israel was engaged in an armed conflict with Hamas and during the summer of 2006, Israel was engaged in an armed conflict with Hezbollah, a Lebanese Islamist Shiite militia group and political party. In November 2012 and again in July through August 2014, when Hamas increased the scope and intensity of its rocket attacks against Israeli civilian targets, Israel commenced military operations in Gaza in attempts to prevent the rocket attacks and disrupt the capabilities of the militant organization, including the destruction of tunnels dug by Hamas that were intended to be used to carry out massive terrorist attacks against Israeli civilians. These recent conflicts involved missile strikes against civilian targets Israel, and negatively affected business conditions in Israel. There can be no assurance that attacks on Israel will not reach our facilities, which could result in significant disruption of our business. Any major hostilities involving Israel, a significant increase in terrorism or the interruption or curtailment of trade between Israel and its present trading partners could materially adversely affect our operations. In addition, the current tension between the Western world and Israel, on the one hand, and the Islamic Republic of Iran, on the other hand, over the latter’s nuclear weapons program carries with it the potential for armed conflict that may involve Israel. Any renewed hostilities or other factors related to Israel could have a material adverse effect on us or on our business or adversely affect our share price. Generally, all non-exempt male adult citizens and permanent residents of Israel under the age of 45 (or older, for citizens with certain occupations), including some of our officers, directors and employees, are obligated to perform military reserve duty annually, and are subject to being called to active duty at any time under emergency circumstances.The absence of these employees for significant periods may cause us difficulties in our operations.Additionally, a number of countries continue to restrict or ban business with Israel or Israeli companies, which may limit our ability to make sales in those countries. 14 Any failure to obtain the tax benefits from the State of Israel that we anticipate receiving could adversely affect our plans and prospects. Pursuant to the Law for the Encouragement of Capital Investments, 1959, the Israeli government has granted “Approved Enterprise” status to our existing capital investment programs under the Alternative Benefits Program. Consequently, we are eligible for certain tax benefits for the first several years in which we generate taxable income. However, we have not yet begun to generate taxable income for purposes of this law. Once we begin to generate taxable income, our financial results could suffer if our tax benefits are significantly reduced. In order to receive tax benefits, we must comply with a number of conditions and criteria. If we fail to comply in whole or in part with these conditions and criteria, we will not be entitled to the tax benefits.Although we believe that we have operated and will continue to operate in compliance with the required conditions, we cannot assure you that this will continue. We cannot assure you that these tax benefits will be continued in the future at their current levels or at all. The termination or reduction of tax benefits (assuming that we generate taxable income that would enable us to utilize those benefits) could have a material adverse effect on our business, financial condition and results of operations. An amendment to the tax law, effective as of January 1, 2011 modified the benefit tracks.See “Item 5 Operating and Financial Review and Prospects— A. Operating Results—— Impact of Tax Policies and Programs on our Operating Results— Israeli Tax Considerations and Government Programs — Law for the Encouragement of Capital Investments, 5719-1959” for a description of such amendment. We cannot assure youthat we will, in the future, be eligible to receive tax benefits under this law. In addition, in the event that we increase our activities outside of the State of Israel, these activities generally will not be eligible for inclusion in Israeli tax benefit programs. Accordingly, if we are found ineligible for these anticipated tax benefits, our future expected corporate taxes payable could increase significantly. Certain provisions of our articles of association and of Israeli law could delay, hinder or prevent a change in our control. Our articles of association contain provisions which could make it more difficult for a third party to acquire control of us, even if that change would be beneficial to our shareholders.For example, our articles of association provide that our board of directors is divided into four classes, three of which serve three-year terms.In addition, certain provisions of the Companies Law could also delay or otherwise make more difficult a change in control.The provisions of the Companies Law relating to mergers and acquisitions are discussed in greater detail in “Item 10.B: Memorandum and Articles of Association.” As a foreign private issuer, we are subject to less stringent reporting requirements than domestic filers, which may negatively impact the volume of our shares traded and the volatility of our stock price. As a foreign private issuer, we are required to report our financial results annually and are not required to report quarterly financial results as required of domestic filers. As a result, limited interim financial information may depress the volume of our shares traded, increasing the volatility of our stock price. 15 Item 4: INFORMATION ON THE COMPANY A. History and Development of the Company Our legal and commercial name is Jacada Ltd.We were incorporated under the laws of the State of Israel in December 1990 as a limited liability company.On August 9, 1999, we changed our name from Client/Server Technology Ltd. to Jacada Ltd. Our commercial name is Jacada. Our registered office in Israel is 8 Hasadnaot Street, Herzliya 46728 Israel and our telephone number is 972-9-952-5900.Our agent in the United States is Oren Shefler, whose address is 5901 Peachtree Dunwoody Rd. Building B Suite 550, Atlanta, Georgia 30328. Our address on the Internet is http://www.jacada.com.The information on our website is not incorporated into this Annual Report.We operate under the Companies Law. See Items 5 and 18 of this annual report on Form 20-F for a description of our capital expenditures for the past three fiscal years through the date of this annual report.We have made no divestitures during the same time period. In addition, we are not currently engaged in a capital divestiture and our current capital expenditures are for computers, software and peripheral equipment.These capital expenditures are financed with our internal cash resources. We are not aware of any public takeover offers by third parties in respect of our shares, and we have made no public takeover offers in respect of other companies’ shares during fiscal years 2015 or 2016. B. Business Overview Industry Overview Jacada is a software company that helps enterprises simplify their customer interactions on both voice and digital channels, helping to reduce customer effort, reduce cost of operations, and drive additional revenue. Jacada provides an omnichannel solution which is a digital interaction platformto bridge the voice and digital disconnect and create cross channel interactions for an enterprise’s customers. We refer to this market as the “omnichannel customer experience market”. Jacada also provides software for the contact center to improve theproductivity of an enterprise’s contact centers agents. We provide customer experience management and robotic process optimization solutions that simplify and automate customer service processes at the assisted service channels (voice and chat). We refer to this market as the “customer service and support market”. Prior to the introduction of our customer service and support market products we had been operating in the application integration and web-enablement market for 16 years. We refer to this market as our “traditional market business.” Omnichannel Customer Experience Market In today’s highly competitive markets, companies increasingly focus on providing customer service as a means of increasing customer satisfaction and customer retention rates. Customers are demanding service when they need it and how they need it. The internet and mobile devices have had a huge impact on customer expectations. In today’s environment, customers prefer the ability to “self-serve” before placing a call to a contact center, or call center. They prefer to skip lengthy call menus and confusing options in a voice IVR and instead prefer to use visually guided menus on a company website or on their smartphone, allowing them to quickly find their desired answer without having to speak with an agent. 16 When agent involvement is required, customers expect to transition to the call or chat seamlessly. It is still common for customers to have to repeat information to a customer service agent even if that information had already been entered into the company’s website or mobile application. In addition, it is common for the self-service experience on the website, in the mobile application, and on the voice IVR to each be created separately, frequently by different organizations. This results in a fragmented customer experience with little to no ability for the customer to get a consistent experience across these touch-points and as the customer tries new touch-points to resolve their issue they commonly have to start over from the beginning especially when they give up and try to call for assistance from a live agent. The complex and fragmented customer service experience results in: · Long and expensive average call handle times, or AHT; · Long and expensive training programs for the customer service representative; · High rate of call back or need to escalate calls to a more experienced agent; · High customer service representative turnover; · Poor customer satisfaction and low customer retention; and · An increased number of requests to contact live customer agents. Customer Service and Support Market Once an agent is reached, to provide quality customer service, customer service representatives must be able to answer customer’s questions quickly, handle any request the customer may have, and do so in an efficient and pleasant manner. One of the significant challenges in the provision of quality customer service is the complexity of the customer service representative desktop. This is due both to the number of software applications on the customer service representative’s computer desktop and to the complexity of the applications used on the desktop. Most customer service representatives must manage three or more applications on their desktop, including billing, inventory, delivery tracking, call tracking and customer relationship management, or CRM, applications, and many customer service representatives have six, eight, ten or more applications that they must learn and manage. The number of applications on the typical customer service representative desktop is increasing due to the broader range of services that organizations are demanding of contact centers and the desire for agents to resolve calls during the first contact with the customer. The desire for first contact resolution is also driving a need to connect the customer service agents in the “front office” with processors in the back office to ensure that complex transaction are fulfilled correctly and completely and that the results are returned to the customer quickly. These applications are often a combination of Windows, web and host centric applications that are not integrated, and many of these applications have a unique user interface that customer service representatives must master to perform their jobs. The sharing of work between the front and back office workers is driving the need for business process automation tools to be added in order to coordinate front agent desktop process and activities with the back office workers. 17 Our Solutions We develop, market and support omnichannel customer experience solutions, unified agent desktop and robotic process optimization solutions. Our omnichannel solutions allow our customers to deliver consistent customer service across multiple digital channels (such as smart-phones and web self-service) and ensure a seamless connectivity into the contact center in the event the user was unable to complete the self-service transaction in the digital channel. Our omnichannel customer experience solutions improve self-service across digital channels, reduce handling time if agent assistance is still required and provide an improved customer experience. Our unified agent desktop and robotic process optimization solutions simplify and automate customer service processes and help organizations improve their customer experience.By bridging disconnected systems into a single, “intelligent” workspace and providing process guidance to contact center agents, our customer service and support market solutions create greater operational efficiency and increase agent and customer satisfaction. Our customer service and support market products simplify the desktop of customer service representatives and guide them through complex call types to reduce operational costs, enforce policies and improve the customer experience. Our solutions provide our clients’ organizations with a simplified customer service interaction designed to improve the efficiency and effectiveness of their customer service organization. Benefits Our solutions provide the following business benefits: · Seamless transition between self-service and assisted service channels, reduced inbound call volume through increased self-service resolution and reduction in agent handling time. Jacada omnichannel solutions bridge the gap between self-service and traditional customer service contact channels and improve self service capabilities. This results in a consistent customer service experience through the various channels, a reduced number of inbound calls and a shorter average handling time when agent assistance is still required. Because customers are more apt to provide information and select the correct menu options when using a visual experience, Jacada omnichannel solutions achieve better self-service rates compared to the traditional voice IVR. When self-service is not achieved, Jacada omnichannel solutions can use the information provided during the self-service attempt to route the call to the right agent. Jacada omnichannel solutions also transfer the information collected during the self-service attempt to the agent, preventing the need to repeat information, therefore reducing call handle time. · Reducing operating expense. Because our customer service and support market products present contact center agents with a single interface through which applications are accessed and provide the ability to guide the agents through complex processes, they eliminate the need to navigate through and between applications. Therefore, they eliminate redundant data entry, cut keystrokes and streamline or even eliminate process steps, including time consuming call wrap-up processes, thereby generating greater agent efficiency.This enables increased first call resolution, significant reduction in average handle times and operating costs and reduced error rates. 18 · Significantly reducing customer service representative training costs.By simplifying the customer service representative desktop, reducing the number of applications with which a customer service representative must interact and offering process guidance, our contact center solutions allow our customers to significantly reduce their customer service representative training costs. · Increasing revenue opportunities. By blending the digital and voice experience with an agent, our solutions create an effortless customer journey. By reducing average handle times and making it easier for customer service representatives to access all of the data needed to answer a customer’s question or complete a customer’s request, our customer service and support market products enable customer service representatives to perform increased sales activities. Our process guidance solutions help guide the agent through sales campaigns, leading to potentially greater revenue opportunities. · Improving user and customer experience. Reduced average handle times and increased first call resolution enable our customers to improve their customers’ experience, helping generate increased customer satisfaction and loyalty. The access to multiple platforms through one user-friendly interface also improves the experience of the customer service representative, leading to improved customer service representative morale and productivity. Our technology and approach to delivering solutions provide the following implementation benefits: · Leverage Existing Information Technology Resources.Our solutions permit companies to integrate their existing applications without modifying or replacing any existing systems.This eliminates the need for time-consuming and expensive custom programming or application upgrades or replacement projects. · Allow Rapid Implementation.We design our solutions to be implemented rapidly, which results in faster time-to-market than internally developed solutions or packaged application software implementations. · Flexibility to Adapt to Evolving Business Needs.We design our solutions to work effectively even as companies modify existing and add new applications in response to their evolving business needs. The access to multiple platforms through one interface also allows companies to respond more quickly to customer demands and changes in the marketplace as new business rules and processes can be adopted through the single user interface without rewriting any application code or data. · Reliability and Scalability.Our solutions are designed to provide the reliability required for applications that are critical to the operation of businesses, and are easily scalable to accommodate additional users in response to evolving business needs. 19 Products and Technology Our products include: Jacada® WorkSpace Agent Desktop. Jacada WorkSpace Agent Desktop is a built for purpose solution that unifies customer interaction tools and provides a single access point to all the mission-critical applications required by the customer service representativesto effectively complete a customer interaction. Jacada WorkSpace Agent Desktop delivers a wide range of capabilities that enable companies to freely implement optimal contact center processes and maximize customer service representative productivity.Jacada WorkSpace Agent Desktop eliminates the inefficiency of a desktop maze by providing an agent with a single interface to access the multitude of disparate systems and resources needed to effectively perform his or her job.In addition, by using dynamic, role-based desktop controls, Jacada WorkSpace Agent Desktop enables companies to transform product-specific or function-specific agents to ‘universal’ agents, maximizing agent productivity and reducing operational costs. Jacada® Visual IVR. Jacada Visual IVR is our omnichannel solution which enables end users to engage in a mobile self-service session through smart phones, tablets or other smart devises (either as an extension to a native mobile application or independently from a native mobile application) which visually maps out the steps of the customer service interaction. This visual interaction, or Visual IVR, has full support for data entry and sophisticated self-service capabilities, including being able to proactively mine knowledge bases for information and retrieve or update customer information in real time. Jacada Visual IVR connects the customer’s self-serve interaction directly with a company’s underlying line of business applications to solve their problem. For calls that do require agent assistance, however, Jacada Visual IVR provides a seamless transition to the voice or chat channel from the self-service channel. Once the call is connected to the agent, all of the steps already taken by the customer, as well as any data entered, are visible to the agent. By doing so, customers will not have to repeat information. Additionally, the underlying systems can be pre-populated with the customer information, adding a further benefit of reduced handle times. Jacada® Advisor.Jacada Advisor helps call centers improve customer service by providing real-time agent guidance, simplifying applications and automating redundant or repetitive tasks. Jacada Advisor works by capturing processes performed on an application and then automating all or parts of the process. Agents can be guided as to the next best action to perform using small pop-up’s or “bubbles” that are provided in real-time in context to the current action being performed. In addition, Jacada Advisor can monitor the activities of an agent in an application and automatically automate routine tasks, as and when appropriate. Thanks to its flexible customer interaction scripting capabilities, the customer experience can be tailored and adjusted to deliver an optimal experience using a graphical rule based environment. Jacada® Integration and Automation (JIA). Jacada Integration and Automation is a non-invasive integration solution that allows companies to web-enable and integrate their Microsoft Windows client/server and web-based applications without modifying or changing anything in the existing application.Jacada Integration and Automation enables organizations to leverage their existing Windows client/server and web-based applications to automate business processes and seamlessly integrate and transfer data from one application to another.Jacada Integration and Automation can work with most graphic user interface technologies (Web and Windows based), which enables it to automate most Windows/Web applications. 20 Jacada Integration and Automation web service-enables Windows client/server or web-based applications. Without changing anything in the original application, and without needing to access the source code, Jacada Integration and Automation enables organizations to automate interactions with their applications and “drive” the system as a user would, navigating a series of Windows forms or web pages, and inserting or retrieving data as required.Jacada Integration and Automation exposes these interactions as Web services that can be integrated into any J2EE or .NET composite application in a scalable and secure fashion. By service-enabling any Windows-based or web-based application, Jacada Integration and Automation provides for the rapid adoption of service-oriented architectures (SOA), enabling IT to rapidly deliver new functionality. Jacada® Agent Scripting. Jacada Agent Scripting guides the customer service agent through an optimized interaction with the customer. A typical contact center interaction contains elements of “guidance language” presented to the agent as a best practice suggestion regarding how to answer the customer’s inquiry, mandatory language that must be read for compliance reasons, business rules to determine what the agent may offer or do next, and workflow between these steps to ensure that all necessary information is gathered and presented to the customer. Jacada Agent Scripting deploys in conjunction with Jacada WorkSpace ensuring seamless cooperation between the customer interaction workflow and the multiple business systems controlled by Jacada WorkSpace. Jacada® Workflow. Jacada Workflow creates industry standard business process management (BPM) workflows that ensure that work items in the contact center that require interaction from another person or special handling are routed, tracked, assigned, and responded to in an organized and monitored manner. This ensures that sensitive and urgent business processes such as damage claims in the insurance industry or special requests to change a retail order already in the shipping process are routed to the correct person quickly and that they are followed up on completely in an appropriate amount of time. This ensures that customer interactions that are outside the scope or ability of a customer service agent to handle may be treated with the same efficiency, rigor, and process that is followed in the contact center. Ultimately ensuring that customer requests and transactions do not “fall between the cracks”. Deploying workflows into the contact center increases the ability to resolve complex customer requests on the first request and increases the accuracy of the response to the request. This saves costs by decreasing the number of customer interactions that are necessary to resolve complex issues and increases customer satisfaction as well as customer retention. JacadaÒ HostFuse.Jacada HostFuse is a software solution for integrating core host-centric business systems, including the data and processes in those systems, with multiple packaged applications, frameworks and client environments. Users of Jacada HostFuse enjoy the benefits of on-line, real-time integration with back-office applications without rewriting any of their existing systems. JacadaÒ Interface Server.Jacada Interface Server generates graphical user interfaces for mainframe and midrange software applications without requiring any change to the host applications. By generating Java or HTML graphical interfaces, Jacada Interface Server enables our customers to extend their host-centric applications and data to the Internet and their intranets without rewriting these applications. In addition, Jacada Interface Server provides the modern graphical features users expect from today’s applications. Jacada Interface Server also allows customers to enhance their applications to add functionality, integrate with other data sources and link to other Internet applications. 21 Our intellectual property rights in the Jacada Interface Server and the Jacada HostFuse products were sold in January 2008 as part of the sale of our traditional market business. We are licensed to develop and sell these products under an irrevocable license agreement. Our license to sell these products, on a stand-alone basis, is limited to sales for the use by our customers in their customer services and support business. See “Item 4A History and Development of the Company”. JacadaÒ Multi-Channel Agent Desktop for EMC. The Jacada Multi-channel Agent Desktop is a “drop in” replacement for the existing Avaya Elite Multi-channel desktop, or EMC, that offers: · Multi context–Agents are able to simultaneously manage multiple customers across multiple EMC channels from a unified desktop reflecting a single view of the customer and the channel in use for each and every call. · Multi-channel– unifies EMC channels (Voice, Email, Chat) onto a single, convenient desktop for an improved and competitive agent experience, and efficient handling of multiple customers from multiple channels at the same time. · Thin client– A lightweight, highly performing user interface, ready to go "out of the box", and fully certified on the Avaya platform. The thin client solution installs in one hour and is maintained at a much lower cost than existing fat client technology. Professional Services Our professional services include training, consulting services (which include installation, implementation, integration and customization of our solutions), solution support and maintenance services and product support and maintenance services. We provide our direct customers and our partners with professional services to assist them with installing, integrating, implementing and customizing our products into the customers’ systems, and with managing and enhancing their utilization of our products on an ongoing basis. We also provide customer and partner training services to assist our customers and partners in learning how to use our products with coursework related to various aspects of our products. We bill for our professional consulting services (which includes installation, implementation, integration and customization of our solutions), either on a fixed fee basis or by the hour plus out-of-pocket expenses, and for training services by the day plus out-of-pocket expenses. Product support and maintenance services are provided to our customers through agreements under which we provide technical support for our software products by telephone, fax, e-mail and the Internet and provide updates, upgrades and fixes to our software products on an if-and-when-available basis. Customers can select between standard support and maintenance services, offered during business hours, or enhanced support and maintenance services, offered 24 hours per day, seven days per week. In addition, we offer our customers solution support and maintenance services which include support and maintenance services for our products and the work product deliverables that were provided as part of our professional services. Our customers may purchase support and maintenance services for 12 months after the initial purchase of our solutions, renewable annually thereafter. 22 Principal Markets Our principal markets are North America and Europe.We generate revenues from licensing our software products to customers and providing customers with training, professional services, product or solution support and maintenance services. Software licenses revenues constituted approximately 26%, 15% and19% of our total revenues for the years ended December 31, 2015, 2014 and 2013, respectively, while professional services, support and maintenance revenues constituted approximately 74%, 85% and81% of our total revenues, respectively, for the same periods.Software licenses revenues generated from North American customers constituted approximately 13%, 10% and 13% of our total revenues in the years ended December 31, 2015, 2014 and 2013, respectively, while professional services, support and maintenance revenues generated from North American customers constituted approximately 39%, 53% and 41% of our total revenues, respectively, for the same periods.Software license revenues generated from European customers constituted approximately 4%, 3% and 5% of our total revenues in the years ended December 31, 2015, 2014 and 2013, respectively, while professional services, support and maintenance revenues generated from European customers constituted approximately 29%, 29% and 35%, respectively, for the same periods. Seasonality Not applicable. Sources and Availability of Raw Materials Not applicable. Sales and Marketing We sell our products through our direct sales force in North America, Europe and Asia, as well as through our indirect distribution channels, consisting of system integrators, partners and call center outsourcers. We also use indirect distribution channels in countries where we have no direct sales operations. As of December 31, 2015, we had 27 people in our sales and marketing organization, compared to 26 as of December 31, 2014. During 2015 we maintained our business arrangements with our strategic indirect sales channels for our customer service and support and our omnichannel solutions and also invested in the establishment of arrangements with new indirect channels. Our indirect distribution channels, which act as independent sales agents and value added resellers, include Avaya, a global leader in business communications, Amdocs, a global customer experience software solutions provider, Cognizant, Cornastone and Accenture, each a global management consulting, technology services and outsourcing provider, and IBM Global Services, Tech Mahindra and Wipro, each a large global IT services provider. It is our expectation that our indirect distribution channels will continue to extend our market reach by increasing market awareness of our solutions and presenting us to potential customers. We intend to continue to invest in 2016 in the development of our indirect sales channels, including the potential for OEM distribution agreements and software-as-a-service to call center host providers. Our marketing efforts are focused on generating demand for our solutions and developing greater awareness among target customers of our solutions and the benefits they can provide. We market our products and services through a range of vehicles, including electronic media, such as e-mail and other online vehicles, social media, traditional media (public relations), webinars and through traditional demand generation channels, including outbound campaigns by a dedicated telesales team. We have developed a wide range of collateral materials and sales tools that are used by both our direct sales force and indirect distribution channels. These materials include videos, testimonials, brochures, white papers, case studies, press releases and our website. 23 Customers Our customers include end users to whom we sell our products and services directly, system integrators, partners, distributors and other intermediaries who resell our products to end users, and end users who purchase our products from such distributors and other intermediaries. A typical customer for our solutions is a business that: · possesses an inbound contact center with 100 or more agents who manage repetitive call types such as billing, claims, service activation, etc; · recently completed a merger or acquisition resulting in an organization with disparate systems and processes; · operates complex business processes that require repetitive data entry by the contact center agent or inputting of various pieces of data across multiple screens; · possesses host-based legacy systems as systems of record; · does not use its CRM system as the primary system of record, or where the CRM is the primary system of record, the user interface is inefficient; and · has a strategic initiative to outsource its IT development, especially around the contact center. Some examples of the industries in which our customers operate and their uses of our products include: · Telecommunications providers, which use our solutions to assist in streamlining and automating their customer service process, billing inquiries, account changes, and to generally improve the productivity and efficiency of their contact center. · Insurance companies, which use our omnichannel solutions to allow members to perform a greater level of self-service such as checking claims status, requesting ID cards and locating a provider from their mobile device and, if ultimately necessary, reduce call handle time when a member is transferred an agent. Our customer service and support solutions are used to modernize an insurance company’s contact center applications, enable Web access to these applications for customers to update account information via the Internet, and integrate their customer information systems with CRM applications. · Public utility providers, which use our solutions to automate critical call processes and integrate their existing business systems into a simplified customer service desktop, reduce customer service agent desktop complexity and optimize key customer service processes in their contact centers in order to reduce agent training time, increase agent productivity and improve overall customer service. Research and Development We believe that strong product development is essential to our strategy of continuing to enhance and expand the capabilities of our products. We have invested significant time and resources in creating a structured process for undertaking all product development. This process involves several functional groups at all levels within our organization and is designed to provide a framework for defining and addressing the activities required to bring product concepts and development projects to market successfully. In addition, we have recruited and intend in the future to recruit key software engineers and developers with experience in Java, .Net, communications, expert systems, Windows internals and Internet technologies. Our research and development efforts, which include internal development as well as acquisition of technology components, are primarily focused on enhancing and adding functionality to our customer service and support products as well as adding new products based on our expectations of future technologies and industry trends. 24 Our research and development expenses were $3.2 million, $3.5 million and $2.9 million for the years ended December 31, 2015, 2014 and 2013, respectively.As of both December 31, 2015 and 2014, 24 professionals were engaged in research and development activities. See also “Item 5. Operating and Financial Review and Prospects, A. Operating Results, Total Operating Expenses.” Dependence on Patents and Licenses We are generally not dependent on any third party licenses or patents with respect to our technology for the customer service and support products. However, sales of our customer services and support products, on occasion, include licenses to our traditional market products (specifically, Jacada Hostfuse and Jacada Interface Server) as part of the solution we provide to our customers. Our rights to develop and sell our traditional market products are granted to us under an irrevocable license agreement that we have entered into as part of the sale of our traditional market business in January 2008. Our license to sell those products, on a stand-alone basis, is limited to sales for the use by our customers in their customer service and support business. As part of that asset sale we also sold the two patents that we owned with respect to portions of our traditional market products technology. Previous versions of the Jacada Agent Scripting product, which is a component of our customer service and support products, is based on technology licensed to us under a license agreement that we entered into in April 2007. That license includes the right to access the source code of such products and the right to modify, enhance and support such source code. The latest product version (version 7) released in June 2014 is based on our own source code. The Jacada WorkFlow product is based on technology licensed to us under a distribution agreement that we entered into in October 2012. The distribution agreement provides for a royalty based right to distribute the technology bundled with our own products, or on a stand-alone basis. Certain features of our Jacada Workspace Agent Desktop product are based on technology initially licensed to us under a distribution agreement that we entered into in March 2011. The distribution agreement provided us with the right to distribute the technology bundled with our own products, or on a stand-alone basis, subject to our obligation to pay royalties to the licensor. That license was amended in 2015 to include the right to access the source code of such technology, royalty-free, and the right to modify, enhance and support such source code. Separately, certain functionality of our Jacada Workspace Agent Desktop product’s development licenses are based on technology licensed to use under a Software OEM License Agreement that we entered into in February 2014. The agreement allows us to reproduce and distribute the licensed software solely as integrated with Jacada Workspace Agent Desktop, subject to our obligation to pay royalties to the licensor. 25 Certain features of our Jacada Agent Scripting and Jacada VisualIVR products are based on technology licensed to us under an OEM Distribution and Subscription Agreement that we entered into in January 2014. The agreement provides us the right to copy and incorporate the licensed software into certain products, subject to our obligation to pay royalties to the licensor. Competition The markets in which we operate are extremely competitive and subject to rapid change. We believe that the competitive factors affecting the markets for our products and services include: · product functionality and features; · our ability to successfully deliver our projects/solutions · ease of product implementation; · availability of global support; · relationships with key distribution partners; · existing vendor relationships; · quality of customer support services; · product reputation; and · financial stability of vendors. The relative importance of each of these factors depends upon the specific customer environment. Although we believe that our products and services currently compete favorably, we may not be able to maintain our competitive position against current and potential competitors. In addition, many companies choose to deploy their own information technology personnel or utilize system integrators to write new code or rewrite existing applications in an effort to develop new solutions. As a result, prospective customers may decide against purchasing and implementing externally developed and produced solutions such as ours. The omnichannel customer experience space, which we entered in 2012 with the introduction of our Jacada Visual IVR product (initially called Jacada Mobile Agent), is an emerging market and, while we believe our product will compete favorably with others in this market, we may not be able to gain a competitive advantage in this space. Our customer service and support products compete with other contact center solutions offered by vendors including OpenSpan, NICE Systems, Pega Systems and Cicero. In addition, with our new omnichannel product offerings, we face new competitors in this market, including Voxeo, Fonolo, CallVU, Genesys, 24/7 and Interactive Intelligence. We expect additional competition from other established and emerging companies. Furthermore, our competitors may combine with each other, or other companies may enter our markets by acquiring or entering into strategic relationships with our competitors. In addition, our potential customers may choose to deploy traditional CRM application software, or utilize their own information technology personnel or system integrators, to write new code or rewrite existing applications in an effort to develop their own customer service and support solutions. 26 Material Effects of Government Regulation in Israel Pursuant to the Law for the Encouragement of Capital Investments, 1959, or the Capital Investment Law, the Israeli government has granted “Approved Enterprise” status to our existing capital investment programs under the Alternative Benefits Program. Consequently, we are eligible for certain tax benefits for the first several years in which we generate taxable income. In April 2005 and January 2011, the Capital Investment Lawwas amended to revise the criteria for qualifying for tax benefits under this law.See “Item 5 Operating and Financial Review and Prospects— A. Operating Results—Impact of Tax Policies and Programs on our Operating Results—.Israeli Tax Considerations and Government Programs— Law for the Encouragement of Capital Investments, 5719-1959” for more information. As of December31, 2015, we had not yet begun to generate taxable income for purposes of the Capital Investment Law. Once we do generate taxable income, if we fail to comply in whole or in part with the conditions and criteria set forth under this law, the tax benefits that we receive could be partially or fully canceled and we could be forced to refund the amount of the benefits we may receive, adjusted for inflation and interest. As of December 31, 2015 we believe that we are in compliance with all of the conditions required by the Capital Investment Law. We cannot assure youthat we will, in the future, be eligible to receive tax benefits under this law.In addition, we cannot assure you that these tax benefits will be continued in the future at their current levels or at all. The termination or reduction of tax benefits could have a material adverse effect on our business, financial condition and results of operations. In addition, in the event that we increase our activities outside of the State of Israel, these activities generally will not be eligible for inclusion in Israeli tax benefit programs. Accordingly, if we are found ineligible for these anticipated tax benefits, our future expected corporate taxes payable could increase significantly. C. Organizational structure We own 100% of the stock of Jacada, Inc., a corporation organized under the laws of the State of Delaware and 100% of the stock of Jacada (Europe) Limited, a company organized under the laws of England. Jacada (Europe) Limited owns 100% of the stock of Jacada Deutschland GmbH, a limited liability company organized under the laws of Germany. D. Property, Plants and Equipment Our headquarters and principal administrative, research and development operations are located in approximately 8,000 square feet of leased office space in Herzliya, Israel. This lease expires in March 2020. In the United States, we lease approximately 11,000 square feet in Atlanta, Georgia, which we utilize for marketing, sales, administration, service and technical support. The lease expires in June 2018. We believe that our facilities are sufficient to meet our ongoing needs and that if we require additional space to accommodate our growth we will be able to obtain additional facilities on commercially reasonable terms. 27 Item 4A: UNRESOLVED STAFF COMMENTS None. Item 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS Overview We develop, market and support omnichannel customer service solutions, customer experience management and robotic process optimization solutions that simplify and automate customer service processes.By bridging disconnected systems into a single, “intelligent” workspace, and by improving our customers' self service capabilities through various digital channels, our solutions create greater operational efficiency and increase agent and customer satisfaction. We also provide related professional services, including training, consulting, support and maintenance. We were incorporated in December 1990. In 2004, we introduced Jacada Fusion and elected initially to target corporate customer contact centers. Jacada Fusion may be also used by our customers for back office applications.In 2005, we introduced a solution specifically for customer service representatives called Jacada WorkSpace Agent Desktop. In 2012 we introduced Jacada Visual IVR (initially called Jacada Mobile Agent), now part of our omnichannel product offering designed to enhance self-service capabilities from digital channels and improve the connectivity between these digital channels and the assisted service channels. Our main goals for 2015 were as follows: · Expand our omnichannel solutions, focusing on product innovations which allow customers to use our products to not only save costs, but to generate revenues as well · Drive the urgency in Visual IVR adoption by sharing the value achieved by initial customers; increase the contracted value of Visual IVR deals by five times the amount contracted during 2014 · Accelerate our footprint with partners and increase the revenues obtained from these partners · Extend our strategic partner engagements During 2015, we increased our revenue to $17.3 million from $16.4 million in 2014. As mentioned above, one of our goals was to drive the urgency in Visual IVR adoption and, as a result, increase the contracted value of Visual IVR deals. With continued growth in referenceable accounts during 2015, we succeeded in contracting over five times the amount of Visual IVR deals contracted in 2014. While not all of this translated to revenue in 2015, we were able to increase our Visual IVR revenue by more than three times the amount recognized in 2014. 28 Revenue from our customer service and support products (our “Core” products), remained consistent between 2014 and 2015. We have been able to maintain consistent revenues by focusing on maintaining our existing customers and expanding our sales reach through partners. We continued to grow our “million dollar club”, those customers who consistently spend annually more than $1 million with us, expanding from four such customers in 2014 to five in 2015. In addition, 2015 revenues through reseller partners increased more than three times the amount recognized in 2014. We expanded our partner base by adding one of the largest business process outsourcing providers (“BPO”) in India and a South East Asian consulting group, providing technologies to the world’s leading communications companies. Total revenue for 2015 was made up of $4.5 million in software, $8.4 million in services and $4.4 million in maintenance and support compared to $2.4 million in software, $9.7 million in services and $4.2 million in maintenance and support for 2014. The $2.1 million increase in software revenues were the result of (i) beginning 2015 with an additional $500,000 in software backlog compared to 2014, all of which was recognized in 2015, (ii) a $1 million increase in additional licenses purchased by existing customers during 2015 as compared to 2014 and (iii) an increase in contracts with new customers, primarily through partners, contributing the final $500,000 increase in revenues. Service revenues declined in 2015, the result of the completion of a multi-million dollar services engagement in the very early months of 2015. Finally, maintenance and support revenues improved to $4.4 million as we added new customers and increased maintenance fees. Our gross margins were consistent between 2014 and 2015 at 60%. While our software and maintenance and support margins improved to 98% and 89% in 2015, respectively, from 93% and 88% in 2014, respectively, our services margins declined from 40% in 2014 to 24% in 2015. This was the result of several factors: (i) the investment of additional resources into two challenging projects, since completed, (ii) the inclusion of a multi-million dollar project with atypically higher margins throughout 2014 but completed in the very early months of 2015 and (iii) the impact of a reduction in the exchange rate of the Euro (in which the contract is denominated) to the US dollar while our employees are paid in English pounds. In 2015, we had a desire to expand our omnichannel product offerings, focusing on product innovations intended to help customers drive revenue in addition to reduce costs, while facilitating their requirement for digital transformation. We incurred research and development expenses of $3.2 million in 2015. In addition to enhancements of Jacada Workspace Agent Desktop and Jacada Integration and Automation our efforts were primarily dedicated to monthly releases to the cloud version, and two releases to the on-premises version, of Jacada Interact, the platform underlying Jacada Visual IVR, Jacada Agent Scripting and our omnichannel solutions. Our development teams furthered the development of our cross-channel platform and facilitated the continuing development of future features within our omnichannel solutions to include proactive engagement and collaboration rooms. These features help corporations monitor website visitor intent, including when a customer may abandon an online shopping cart, and proactively engage that customer through their channel of choice including voice, chat, video chat or collaboration rooms, therefore improving their conversion rate and increasing revenues. During 2015, we were awarded two patents in our continued drive to innovate while protecting our substantial intellectual property. One patent is centered around our VisualIVR omnichannel product, specifically for allowing transition from the digital channel to the voice channel, and the other patent pertains to improving the self-service experience with transition to assisted service. Our sales and marketing expenses totaled $5.2 million in 2015, compared to $5.1 million in 2014. Our marketing efforts focused on go-to-market activities for our new omnichannel solutions, lead generation and co-marketing with our partners, website experience improvements and search engine optimization, among other things. 29 Another goal of 2015 was to expand our strategic partner engagements, furthering our sales and marketing activities. These engagements include certifying our products with leading technology partners who will make our product offerings more accessible to their existing customers and prospects. During 2015, our Visual IVR product was certified on Cisco’s Customer Voice Portal and is represented in Cisco’s Marketplace showcasing certified partners and providing product demos. Visual IVR was also integrated with Interactive Intelligence’s Customer Interaction Center IVR application and Jacada is now a member of the Interactive Intelligence Global Alliance Program. We closed the year with an operating loss of $1.1 million, an improvement from the 2014 loss from operations of $1.6 million, and a net loss of $1.2 million. In 2015, we derived approximately 25% of our revenue from three customers. To the extent that this trend continues, our revenues will be dependent on a relatively limited number of significant customers. The failure to secure new key customers, the loss of key customers or the occurrence of significant reductions in sales from a key customer would cause our revenues to significantly decrease and make it significantly more difficult for us to become profitable. Revenue Sources We generally sell our software as part of an overall solution offered to customers that combines the sale of software licenses with services, which normally include significant customization, implementation and integration. As a result, combined license and service revenues are generally recognized over the course of these projects, using the percentage of completion method of accounting and in accordance with software revenue recognition authoritative guidance. We also license certain of our software products in a subscription model where customers subscribe to our products on a monthly or annual basis. Maintenance, also called post-contract support or PCS, includes telephone support, bug repairs, and rights to receive upgrades and enhancements to licensed software on a when-and-if-available basis. We sell our products primarily through our direct sales force to customers and indirectly through resellers. Both the customers and the resellers are considered end users. Cost of Revenues Our costs of revenues are comprised of (a) costs of software licenses, (b) costs of services and (c) costs of maintenance. Cost of software licenses revenues primarily consists of royalties. Cost of services and maintenance revenues consists of compensation expense, related overhead and subcontractor costs for personnel engaged in training, consulting, support and maintenance services for our customers. Research and Development Costs Costs for the development of new software products and substantial enhancements to existing software products are expensed as incurred.Based on our product development process, technological feasibility is established upon completion of a working model.No material costs are incurred between the completion of the working model and the point at which the products are ready for general release. Therefore, all research and development costs are expensed. For a summary of our research and development costs over the last three fiscal years, please see “Item 4. Information on the Company— B. Business Overview—Research and Development” above. 30 Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with U.S. GAAP.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. These estimates are evaluated by us on an ongoing basis.We base our estimates on our historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying amount values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that application of the following critical accounting policies entails the more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenues. Our revenue recognition policy is significant because our revenues are a key component of our results of operations. Revenue results are difficult to predict, and any shortfall in revenues or delay in recognizing revenues could cause our operating results to vary significantly from period to period and could result in future operating losses. We follow very specific and detailed guidelines in measuring revenues; however, certain judgments affect the application of our revenue policy. Our revenues are principally derived from the licensing of our software and the provision of related services. We derive our revenue principally from: · the initial sales of licenses to use our products, including customization, implementation and integration services; · incremental license fees resulting from a customer’s increase in product licenses required; · post-implementation consulting and integration services for our solutions; and · ongoing support and maintenance provided to our customers, which generates recurring revenue. Sales of software licenses are recognized when persuasive evidence of an agreement exists, delivery of the product has occurred, the fee is fixed or determinable, and collectability is probable. We consider all arrangements with payment terms extending beyond six months from the delivery of the elements not to be fixed or determinable. If the fee is not fixed or determinable, revenue is recognized as payments become due from the customer, provided that all other revenue recognition criteria have been met. We do not grant a right of return to our customers. In transactions where a customer’s contractual terms include a provision for customer acceptance based on customer-specified subjective criteria, or for evaluation purposes, we recognize revenues only when such acceptance has been obtained or as the acceptance provision lapses. However, in transactions where a customer's contractual terms include a provision for customer acceptance based on customer-specified objective criteria, we recognize revenue if we can demonstrate that the delivered product meets the specified criteria prior to customer acceptance. 31 We usually sell our software licenses as part of an overall solution offered to a customer that combines the sale of software licenses with customization, implementation and integration services. As a result, we generally recognize initial license fee and related service revenue over the course of these projects, using the percentage of completion method of accounting. Revenue from software that does not require services, or where services are not essential to the functionality of the software, including licenses sold subsequent to the initial installation, is recognized upon delivery, assuming that all other revenue recognition criteria have been met. Revenue from post-implementation consulting and integration services is recognized as work is performed. Maintenance revenue is recognized ratably over the term of the maintenance agreement. A significant portion of our revenue is recognized over the course of projects under the percentage of completion method of accounting. The percentage of completion method requires the exercise of judgment, such as with respect to estimations of progress towards completion, contract revenue, contract costs and potential losses on contracts. Progress in completion of such projects may significantly affect our annual and periodic operating results. With regard to software arrangements involving multiple elements,such as software, post-contract customer support, consulting and training, revenues are allocated to the different elements in thearrangement under the “residual method” when Vendor Specific Objective Evidence, or VSOE, of fair value exists for all undelivered elements and no VSOE exists for the delivered elements. The residual method of allocation requires an entity to first allocate revenue to the fair value of the undelivered elements (maintenance and other services) and the residual revenue to the delivered element (software licenses). Any discount in the arrangement is allocated to the delivered element. VSOE of fair value for maintenance and other services is determined based on the price charged for the undelivered element when sold separately. Our process for establishing VSOE of fair value of maintenance services (post contact support, or PCS) is through performance of VSOE compliance test which is an analysis of the entire population of PCS renewal activity for our installed base of customers. Our process for the establishment of VSOE of fair value for consulting and training services is through a performance of an analysis of the entire population of separate sales of services. Reimbursements received for out-of-pocket expenses incurred are characterized as revenue in the statement of operations. Valuation of investments in marketable securities. Our marketable securities are classified as available-for-sale. Available-for-sale securities are carried at fair value, with the unrealized gains and losses, net of tax, reported in accumulated other comprehensive income (loss) in shareholders' equity. Realized gains and losses on sale of investments are included in financial income, net. The amortized cost of debt securities is adjusted for amortization of premiums and accretion of discounts to maturity. Such amortization together with interest on securities is included in financial income, net. 32 We recognize an impairment charge when a decline in the fair value of our investments in debt and equity securities below the amortized cost basis of such securities is judged to be other-than-temporary. Factors considered in making such a determination include the duration and severity of the impairment, the reason for the decline in value, the potential recovery period and if we have the intent to sell the security, including whether it is more likely than not that we will be required to sell the investment before recovery of cost basis. However, if we do not expect to sell a debt security, we still need to evaluate expected cash flows to be received and determine if a credit loss exists. For securities that are deemed other-than-temporarily impaired, the amount of impairment is recognized in the statements of income as financial income, net and, with respect to debt securities, is limited to the amount related to credit losses, while impairment related to other factors is recognized in other comprehensive income (loss). Fair value of financial instruments. We measure our investments in marketable securities and our foreign currency derivative contracts at fair value, under the provisions of ASC 820, “Fair Value Measurements and Disclosures”. Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or a liability. A three-tier fair value hierarchy is established as a basis for considering such assumptions and for inputs used in the valuation methodologies in measuring fair value: Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company can access at the measurement date. Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 - Unobservable inputs for the asset or liability. The fair value hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The carrying amounts of financial instruments carried at cost, including cash and cash equivalents, restricted cash, trade receivables, other current assets, trade payables and other liabilities approximate their fair value due to the short-term maturities of such instruments. Stock-based compensation expense.Stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as an expense over the requisite service periods. We estimate the fair value of stock options awards using the Black-Scholes option pricing model. Determining the fair value of share-based awards at the grant date requires the exercise of judgment, including the amount of share-based awards that are expected to be forfeited. If actual results differ from these estimates, equity- based compensation expense and our results of operations could be impacted. Income Taxes. We use of the liability method to account for income taxes, whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We provide a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. We implement a two-step approach to recognize and measure uncertain tax positions. The first step is to evaluate the tax position taken or expected to be taken in a tax return by determining if the weight of available evidence indicates that it is more likely than not that, on an evaluation of the technical merits, the tax position will be sustained on audit, including resolution of any related appeals or litigation processes. The second step is to measure the tax benefit as the largest amount that is more than 50% (cumulative basis) likely to be realized upon ultimate settlement. 33 Adoption of New Accounting Standards In May 2014, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update, or ASU, 2014-09, Revenue from Contracts with Customers. ASU 2014-09 requires an entity to recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration which the entity expects to receive in exchange for those goods and services. The effective date of ASU 2014-09 is for annual reporting periods beginning after December 15, 2017. In July 2015, the FASB decided to defer by one year the effective date of this ASU. This ASU has not yet been adopted, and we are currently evaluating the impact that the adoption of ASU 2014-09 will have on our financial statements. In 2014, the FASB issued ASU 15-2014, Presentation of Financial Statements-Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern, which defines management’s responsibility to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosures if there is substantial doubt about its ability to continue as a going concern. The pronouncement is effective for annual reporting periods ending after December 15, 2016 with early adoption permitted. We are currently evaluating the effect, if any, that the adoption of this guidance will have on our consolidated financial statements. In November 2015, the FASB issued ASU No. 2015-17 related to balance sheet classification of deferred taxes.The new guidance requires that deferred tax assets and liabilities be classified as noncurrent in a classified statement of financial position. The new guidance is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2016. Early adoption is permitted. We early adopted this guidance on a retrospective basis as of December 31, 2015. As a result, our current deferred tax assets as of December 31, 2014 in an amount of $443,000 were reclassified to noncurrent assets to conform to the current year presentation. In February 2016, the FASB issued ASU 2016-02 - Leases (ASC 842), which sets out the principles for the recognition, measurement, presentation and disclosure of leases for both parties to a contract (i.e. lessees and lessors). The new standard requires lessees to apply a dual approach, classifying leases as either finance or operating leases based on the principle of whether or not the lease is effectively a financed purchase by the lessee. This classification will determine whether lease expense is recognized based on an effective interest method or on a straight line basis over the term of the lease, respectively. A lessee is also required to record a right-of-use asset and a lease liability for all leases with a term of greater than 12 months regardless of their classification. Leases with a term of 12 months or less will be accounted for similar to existing guidance for operating leases today. The new standard requires lessors to account for leases using an approach that is substantially equivalent to existing guidance for sales-type leases, direct financing leases and operating leases. The ASU is expected to impact our consolidated financial statements as we have certain operating lease arrangements. ASC 842 supersedes the previous leases standard, ASC 840 Leases. The standard is effective on January1, 2019, with early adoption permitted. We are in the process of evaluating the impact of this new guidance. 34 A. Operating Results Our historical operating results for the years ended December 31, 2015, 2014 and 2013 as a percentage of total revenues are as follows: Revenues: Software Licenses 26
